Mayes, J.,
delivered the opinion of the court.
This is a suit on the bond of Mrs. Myers for a failure to account to the court for certain personal property coming into her possession as executrix of the estate of Charles L. Johnson, deceased. It is claimed that this personal property had its situs in Jackson county, state of Mississippi, at which place letters •of executorship were granted to Mrs. Myers and a bond duly executed, with one J. A. Miller and her codefendant, E. J. Jane as sureties. E» J. Jane resides in Jackson county, where this suit was instituted. It is charged in the bill and admitted by the demurrer that Mrs. Myers breached her bond by failing to report to the court in which the administration of the estate was conducted twelve shares of stock owned by her deceased testate in the Merchants’ & Marine Bank in Jackson county, being of considerable value, and that she wrongfully, falsely, and fraudulently concealed from the court the fact of the existence of the stock, and procured the estate of her testate to be de•clared insolvent, appropriating to her own use the stock, collecting dividends thereon, which she also appropriated to her own use, finally selling the stock, and appropriating the proceeds thereof, without ever accounting to the court. The bill shows that at the time this was done the estate was largely indebted to •complainants, whose debts have been rendered worthless by this .act of the executrix.
If the facts are true, and this is admitted in the present attitude of the pleading, the courts of this state undoubtedly have jurisdiction to grant relief. The bill charges that the administration of the estate, so far as it involved property within this •state, was undertaken here. The bond was filed and approved in the proper court of this state, and it became the duty of the *111executrix to fully administer all tbe property located here and pay all debts, in so far as tbe property would go. Tbe debts of complainants were incurred here and probated in tbe proper court of this state. It is our view that tbe court below properly overruled tbe demurrers filed by E» J. Jane and Mrs. Myers, and tbe court’s action is affirmed as to tbis>, and cause remanded But we do not tbfnk any liability is shown on tbe part of tbe Merchants’ & Marine Bank; bence tbe case is reversed, and the bill dismissed, as to tbe bank.
Affirmed in part, reversed in part.